Exhibit 10.2     Employment Agreement with Mr. Patel.

 

 

NEWENERGYTECHNOLOGIES, INC.

 

3905 National Drive, Suite 110

 Burtonsville, MD 20866

 

Telephone: (800) 213-0689• Facsimile(240) 390-0603

 

June 24, 2009

 

 By Hand

 

Meetesh Patel

 4309 Buckskin Wood Drive

 Ellicott City, MD 21042

 

Re: Employment Agreement

 

 Dear Meetesh:

 

This letter sets forth the terms and conditions of your continued employment by
New Energy Technologies, Inc. (the “Company").

 

1.        Position and Duties.

 

         You shall be employed by the Company as its President and Chief
Executive Officer and Chief Financial Officer; in performance of your duties,
you shall be subject to the direction of, and be reporting directly to, the
Company's Board of Directors (the " Board "); provided that, if requested by the
Board, you will immediately resign as an officer of the Company. You shall be
available to travel as the needs of the business require. You agree to devote
such time as may be necessary to carry on your duties as President and Chief
Executive Officer. Nothing in this Agreement precludes you from being an
officer, director, owner, investor in, or partner of, any business or
organization which is not competing with the Company, provided the same does not
in any manner whatsoever impair your ability to perform your duties under this
Agreement, and your participation any such business or organization does not
violate Section 7 of this Agreement.

 

2.        At-Will Employment.

 

         Anything herein to the contrary notwithstanding, your employment with
and by the Company is “at-will employment” and may be terminated by you or the
Company at any time, with or without cause, and for any reason whatsoever, upon
written notice to the other.

 

3.        Compensation.

 

 

 

You shall be compensated by the Company for your services as follows:

 

 

(a) Salary. Commencing October 15, 2008, you shall be paid a monthly salary of
$12,500.00

1

--------------------------------------------------------------------------------



 ($150,000.00 per year), subject to applicable tax withholding, the salary is
payable in 24 installments of $6,250 each on the 15th and last day of each
calendar month during the term of this Agreement. Such salary shall be subject
to periodic review and adjustment in accordance with the Company's salary review
policies and practices then in effect for its senior management.

 

(b)  Stock Options.

 

      (i) Number, Vesting and Exercise Price.Subject to your execution and
delivery of this Agreement and the definitive Stock Option Agreement (the “Stock
Option Agreement”) you shall receive a total of 2,000,000 options (the “ Options
”) to purchase up to an aggregate of 2,000,000 shares of the Company’s common
stock; the Options are subject to and shall have such further restrictions,
vesting requirements and exercise provisions as are set forth in the Stock
Option Agreement. Subject to the foregoing the Option shall vest:

 

     1. as to 500,000 shares when, to the Board’s satisfaction, all of the
following items related the development, production, manufacturing, and sale any
of commercially viable product have been successfully executed: (A) completion
of final design and/or engineering; (B) the establishment of manufacturing
facilities, whether in-house or outsourced; and (C) the initial filing of any
product safety approval applications, if required, in order to allow for the
commercial sale of products by the Company;

 

     2. as to 500,000 shares upon commencing commercial sales of any of the
Company’s products, as reported in the Company's financial statements, whether
to retail customers or wholesale customers;

 

     3. as to 500,000 shares upon achieving $1,000,000 in total cumulative
commercial sales of the Company’s products during any six-month period of a
fiscal year, as reported in the Company’s financial statements

 

     4. as to 500,000 shares when, to the Board’s satisfaction, the Company
enters into a favorable business partnership with a third-party commercial
organization in the industry segment related to the Company’s product
development and sales efforts, under any of the following conditions:

(A)      a product development relationship whereby the third-party partner
makes a significant financial investment, as determined at the Board’s
discretion, directed towards the development of the Company’s products; or

 

(B)      a product development relationship whereby the third-party partner
invests significant research and development resources, as determined at the
Board’s discretion, directed towards the development of the Company’s products;
or

 

(C)      a strategic partnership with the third-party partner where, as
determined at the Board’s discretion, such a partnership provides significant
business advantages to the Company which it would otherwise not have, whether
related to product development, commercial sales, industry position, or business
reputation.

 

           5.      as to all 2,000,000 shares if and when a technology or
product of the Company is acquired on favorable terms, as determined at the
Board’s discretion, by a third party at a price that has been approved by
shareholders and the Board, or when the Company or any of its subsidiaries is
acquired

2

--------------------------------------------------------------------------------



on favorable terms to the Company, as determined at the Board’s discretion, by a
third party at a price that has been approved by shareholders and the Board.

 

     The vesting requirements described above are subject to periodic review and
revision by the Board, however, the aggregate total number of stock options
issued to you under this Agreement is not subject to adjustment by you or the
Company unless a new Employment Agreement is negotiated by you and the Company
and the terms of this Employment Agreement are thereby rendered void and of no
further force or effect.

 

                     (ii) Term.Subject to the earlier termination provisions set
forth in the Stock Option Agreement, the Option shall have a term of five (5)
years from the date hereof. The granting of the Options shall be effective only
upon delivery of a fully executed Stock Option Agreement.

 

        (c)           Additional Benefits.You shall be entitled to two weeks of
paid vacation annually. Nothing contained herein shall preclude you from
participating in the present or future employee benefit plans of the Company for
its senior executive staff, provided that you meet the eligibility requirements
for participation in any such plans.

 

4.    Expenses.

 

     (a) Medical Expense.During the term of this Agreement, the Company agrees
to pay you a monthly stipend of $1,200.00 per month in addition to your annual
salary to cover medical insurance premiums until such time that the Company can
make available an alternative medical insurance plan.

 

     (b) Other Expenses. You shall be entitled to reimbursement for reasonable
travel and other out-of-pocket expenses necessarily incurred in the performance
of your duties hereunder, upon submission and approval of written statements and
bills in accordance with the then regular procedures of the Company.

 

5.   Your Representations and Warranties.

 

     You represent and warrant to the Company that (A) you are under no
contractual or other restriction or obligation which is inconsistent with the
execution of this Agreement, the performance of your duties hereunder, or the
other rights of the Company hereunder, and (B) you are under no physical or
mental disability that would hinder your performance of duties under this
Agreement, and (C) you are not party to any ongoing civil or criminal
proceedings, and have not been party such proceedings within the past five
years, and do not know of any such proceeding that may be threatened or pending
against you, and (D) you are not currently engaged in activities and will not
knowingly engage in future activities that may cause embarrassment to the
Company or tarnish the reputation or public image of the Company, including but
not necessarily limited to association with or party to: any criminal
behavior(s) such as drug use, theft, or any other potential or active violation
of law; political controversy, civil disobedience, or public protest; lewd,
lascivious behavior.

 

6.   Termination of Salary, Benefits and Options.

 

     In the event of the termination of your employment by the Company or by you
for any reason whatsoever, then as of the date of the termination of your
employment as set forth in either the Company’s notice to you or your notice to
the Company, as the case may be (i), you shall no longer be entitled to any
compensation under Paragraph 3 hereof, (ii) you shall no longer be entitled to
any reimbursement of expenses under Paragraph 4 hereof, except for expenses
incurred by you and approved by the Company prior to the date of such
termination, (iii) any and all unexercised Options shall expire and shall no
longer be exercisable as of the date of termination of this Agreement, and (iv)
neither party

3

--------------------------------------------------------------------------------



hereto shall have any further rights or obligations hereunder (except
obligations expressly stated to survive the termination of this Agreement).
Nothing shall limit your right to be indemnified by the Company, subject to its
indemnification policies then in effect, for your actions as a director or
officer of the Company, provided such indemnification would otherwise have been
available to you.

 

7.   Non Competition; Non Solicitation.

 

     (a) In view of the unique and valuable services it is expected that you
will render to the Company, your knowledge of its trade secrets, and other
proprietary information relating to the then business of the Company and in
consideration of the compensation to be received hereunder, you will not, during
the period you are employed by the Company, engage in, or otherwise directly or
indirectly, be employed by, or act as a consultant or lender to, or, without the
prior written approval of the Board, be a director, officer, owner, or partner
of, any other business or organization that is engaged in the same field of
research and development that the Company is then engaged in by the Company.
Nothing herein shall be deemed to preclude you from being an officer, director,
owner, investor in, or partner of, any business or organization which is not
competing with the Company, provided the same does not in any manner whatsoever
impair your ability to perform your duties under this Agreement.

 

     (b) During your employment and for a period of one year following the
termination of your employment, you will not directly or indirectly reveal the
name of, solicit or interfere with, or endeavor to entice away from the Company
any of its suppliers, customers, or employees.

 

     (c) During your employment and for a period of one year following the
termination of your employment, you shall not make any critical or disparaging
statements about the Company or any of its employees, directors or products to
any other person or entity.

 

     (d) Since a breach of the provisions of this Paragraph 7 could not
adequately be compensated by money damages, the Company shall be entitled, in
addition to any other right and remedy available to it, to an injunction
restraining such breach or a threatened breach, and in either case no bond or
other security shall be required in connection therewith, and you hereby consent
to the issuance of such injunction. You agree that the provisions of this
Paragraph 7 are necessary and reasonable to protect the Company in the conduct
of its business. If any restriction contained in this Paragraph 7 shall be
deemed to be invalid, illegal, or unenforceable by reason of the extent,
duration, or geographical scope thereof, or otherwise, then the court making
such determination shall have the right to reduce such extent, duration,
geographical scope, or other provisions hereof, and in its reduced form such
restriction shall then be enforceable in the manner contemplated hereby. This
Paragraph 7 shall survive the termination of this Agreement.

 

8.    Intellectual Property.

 

     Any interest in patents, patent applications, inventions, copyrights,
developments, and processes (“Intellectual Property”) which you now, or
hereafter during the period you are employed by the Company, may own or develop
relating to the fields in which the Company may then be engaged shall belong to
the Company; and forthwith upon request of the Company, you shall execute all
such assignments and other documents and take all such other action as the
Company may reasonably request in order to vest in the Company all your right,
title, and interest in and to such Intellectual Property free and clear of all
liens, charges, and encumbrances. This Paragraph 8 shall survive the termination
of this Agreement.

 

9.    Confidential Information.

 

4

--------------------------------------------------------------------------------



     All confidential information which you may now possess, or may obtain or
create prior to the end of the period you are employed by the Company, relating
to the business of the Company, or any customer or supplier of the Company, or
any agreements, arrangements, or understandings to which the Company is a party,
shall not be disclosed or made accessible by you to any other person or entity
either during or after the termination of your employment or used by you except
during your employment by the Company in the business and for the benefit of the
Company. You shall return all tangible evidence of such confidential information
to the Company prior to or at the termination of your employment. This Paragraph
9 shall survive the termination of this Agreement.

 

10.  Successors and Assigns.

 

     This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. In view of the personal nature of the
services to be performed under this Agreement by you, you shall not have the
right to assign or transfer any of your rights, obligations or benefits under
this Agreement, except as otherwise noted herein.

 

11.   No Reliance on Representations.

 

       You acknowledge that you are not relying, and have not relied, on any
promise, representation or statement made by or on behalf of the Company which
is not set forth in this Agreement.

 

12.  Entire Agreements; Amendments.

 

      This Agreement sets forth our entire understanding of the parties with
respect to your employment by the Company, supersedes all existing agreements
between you and the Company concerning such employment, and may be modified only
by a written instrument duly executed by each of you and Company.

 

13.   Waiver.

 

       Any waiver by either party of a breach of any provision of this Agreement
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Agreement. The failure
of a party to insist upon strict adherence to any term of this Agreement on one
or more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Any waiver must be in writing.

 

14.   Construction.

 

       You and the Company have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by you and the Company and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The headings in this
Agreement are solely for the convenience of reference and shall be given no
effect in the construction or interpretation of this Agreement.

 

15.   Severability.

 

       Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or

5

--------------------------------------------------------------------------------



the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

16.   Notices.

 

       All notices, demands or requests made pursuant to, under or by virtue of
this Agreement must be in writing and sent to the party to which the notice,
demand or request is being made by (i) certified or registered mail, return
receipt requested, (ii) nationally recognized overnight courier delivery, (iii)
by facsimile transmission provided confirmation of transmission is mechanically
or electronically generated and kept on file by the sending party or (iv) hand
delivery as follows:

To the Company:

 

     New Energy Technologies, Inc.

      3905 National Drive, Suite 110

      Burtonsville, MD 20866

      Fax: (240) 390-0603

 

With a copy to:

 

      Joseph Sierchio, Esq.

      Sierchio & Company, LLP

      430 Park Avenue, Suite 702

      New York, NY 10022

      Fax: (212) 246-3039

 

 

To you:

 

      Meetesh V. Patel, Esq.

      Meetesh Patel

      4309 Buckskin Wood Drive

      Ellicott City, MD 21042

      Fax: (240) 524-8368

 

or to such other address, facsimile number, or email address, as is specified by
a party by notice to the other party given in accordance with the provisions of
this Paragraph 16. Any notice given in accordance with the provisions of this
Paragraph 16 shall be deemed given (i) three (3) Business Days after mailing (if
sent by certified mail), (ii) one (1) Business Day after deposit of same with a
nationally recognized overnight courier service (if delivered by nationally
recognized overnight courier service), or (iii) on the date delivery is made if
delivered by hand or facsimile.

 

17.  Counterparts.

 

      This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

18.  Governing Law.

 

      All other questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other

6

--------------------------------------------------------------------------------



jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
New York, County of New York for the adjudication of any dispute hereunder or in
connection herewith or therewith, or with any transaction contemplated hereby or
discussed herein, and hereby irrevocably waives, and agrees not to assert in any
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

19.  Date of Agreement.

 

      The date of this Agreement shall be June 17, 2009 regardless of the date
it is signed by you. If you find the foregoing acceptable, please acknowledge
your acceptance of, and agreement with, the terms and conditions set forth above
by signing the enclosed copy of this letter in the space provided and returning
the same to the undersigned.

 

Sincerely,

 

New Energy Technologies, Inc.

 

By: /s/ Joseph Sierchio

 Joseph Sierchio, Authorized Signatory

 

 

Acceptance

 

     On this 24th day of June, 2009, I, Meetesh V. Patel, agree to and accept
employment with New Energy technologies, Inc. on the terms and conditions set
forth in this Agreement.

 

/s/ Meetesh V. Patel

 Meetesh V. Patel

 

7

--------------------------------------------------------------------------------

